Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182898 Page 1 of 20



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                           Case No.: 15-MD-2670 JLS (MDD)
     PRODUCTS ANTITRUST LITIGATION
12
                                                       CLASS ACTION
13   This Document Relates To:
     All Actions                                       ORDER DENYING DEFENDANTS’
14
                                                       MOTION TO STAY PENDING
15                                                     APPEAL
16
                                                       (ECF No. 2264)
17
18         Pending before the Court in this multidistrict litigation is Defendants’ motion to stay
19   pending appeal of the Order Granting Motions for Class Certification. Plaintiffs oppose.
20   The motion was taken under submission without oral argument. See Civ. Loc. R. 7.1.d.1.
21   For the reasons discussed below, Defendants’ motion is denied.
22         I.      Background
23         Plaintiffs initiated this action in 2015, alleging an antitrust conspiracy by Defendants
24   to fix and maintain packaged tuna prices above competitive levels in violation of state and
25   federal antitrust laws. Related to the same allegations, Defendants were prosecuted by the
26   United States Department of Justice. The three main Defendants admitted their guilt with
27   respect to the antitrust conspiracy.
28   ///

                                                   1
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182899 Page 2 of 20



1           On December 9, 2015, various parallel civil actions relating to the conspiracy were
2    consolidated in a multidistrict litigation for pretrial proceedings before this Court. The
3    Court divided Plaintiffs into four tracks: (1) Direct Action Plaintiffs (“DAPs”), who are
4    direct purchasers proceeding individually against Defendants; (2) Direct Purchaser
5    Plaintiffs (DPPs), who are proceeding on behalf of a putative class; (3) Commercial Food
6    Preparer Plaintiffs (“CFPs”), who are indirect purchasers proceeding on behalf of a putative
7    class; and (4) End Payer Plaintiffs (“EPPs”), who are consumers proceeding on behalf of a
8    putative class (together, Plaintiffs; DPPs, CFPs and EPPs together are referred to as “Class
9    Plaintiffs”).   Defendants are the three largest domestic producers of packaged tuna
10   products––Tri-Union Seafoods LLC d/b/a Chicken of the Sea International and Thai Union
11   Group PCL (together, “COSI”);1 Bumble Bee Foods LLC,2 Lion Capital LLP, Lion Capital
12   (Americas), Inc. and Big Catch Cayman LP (together, “Bumble Bee”);3 as well as StarKist
13   Company and Dongwon Enterprises Co. Ltd. (together, “StarKist”).
14          On July 30, 2019, the Court granted Class Plaintiffs’ motions for class certification.
15   (Order Granting Mots. for Class Certif. (“Class Certif. Order”), ECF No. 1931.) On August
16   13, 2019, Defendants petitioned the Ninth Circuit Court of Appeals for permission to
17
18   1
            On May 24, 2019, CFPs filed a motion for preliminary approval of settlement with
19   COSI, which included a stipulated certification of a settlement class. (ECF No. 1910.) The
20   settlement and related class certification are not included in Defendants’ pending appeal.
     (Defs’ Notice Pursuant to Para. 5 of Ct.’s Order Following Jan. 7, 2020 Status Conference,
21   ECF No. 2257.) On January 17, 2020, the Court denied without prejudice CFPs’ motion
22   for preliminary approval of settlement as well as their related motion to approve notice
     plan. (ECF Nos. 2263 and 2044, respectively.)
23
     2
            On November 21, 2019, Bumble Bee Foods LLC filed for bankruptcy protection.
24
     See In re: Bumble Bee Parent, Inc. et al., Case No. 19-12502-LSS (Bankr. D. Del.).
25   Proceedings against Bumble Bee Foods LLC in this Court are stayed pursuant to 11 U.S.C.
     § 362.
26
     3
27         Lion Capital LLP and Big Catch Cayman LP have been dismissed pursuant to
     Federal Rule of Civil Procedure 12(b)(6). (See Order Granting Defs’ Mot. to Dismiss, ECF
28   No. 2270.) A motion for reconsideration is pending. (ECF No. 2285.)
                                                   2
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182900 Page 3 of 20



1    appeal the Class Certification Order pursuant to Federal Rule of Civil Procedure 23(f).
2    (ECF No. 1935; see also Olean Wholesale Grocery Coop v. Bumble Bee Foods, LLC, Case
3    no. 19-80108 (9th Cir.), Pet. for Permission to Appeal Class Certif. Decision Pursuant to
4    Fed. R. Civ. Proc. 23(f) (“Pet. to Appeal”), ECF No. 1.) The petition was granted on
5    December 20, 2019. (See ECF No. 2247.) Numerous summary judgment motions and
6    motions to exclude expert witness testimony were filed and opposed after Defendants’
7    Petition to Appeal was filed. On January 3, 2020, Defendants informed the Court for the
8    first time of their intent to move for a stay pending appeal. (See Defs’ Proposed Agenda,
9    ECF No. 2252.) Shortly after this motion was filed, and based on the pending appeal, the
10   Court denied as premature DPPs’ and EPPs’ motions related to their respective class
11   notices. (See ECF Nos. 2271, 2272.) Accordingly, all case activity related directly to class
12   certification has already been stayed pending appeal.
13         Defendants’ motion is more encompassing, however. They contend that “[a] broad
14   stay of all summary judgment and Daubert motions is the only prudent solution.” (Mem.
15   of P. & A. in Supp. of Defs’ Mot. to Stay Certain Proceedings (“Stay Mot.”) 14, ECF No.
16   2264-1 (footnote omitted).) When their motion was filed, fact discovery had closed.
17   (Reply Mem. of P. & A. in Supp. of Defs’ Mot. to Stay Certain Proceedings (“Reply”) 1
18   n.1, ECF No. 2280.) Fourteen summary judgment motions and six related Daubert motions
19   had been fully briefed. (Stay Mot. 1, 4.) Arguing that all these motions are interrelated
20   among themselves as well with issues raised on appeal, Defendants seek to stay all of them,
21   whether they were filed or opposed by the parties to the appeal or not. Accordingly, two
22   groups of Plaintiffs oppose the stay—Class Plaintiffs, the prevailing parties in the Class
23   Certification Order which is on appeal, and DAPs, who are not parties to any of the class
24   actions or the appeal.
25         II.    Discussion
26         An appeal pursuant to Federal Rule of Civil Procedure 23(f) “does not stay
27   proceedings in the district court unless the district judge or the court of appeals so orders.”
28   Fed. R. Civ. Proc. 23(f). This provision was included to avoid unnecessary disruption and

                                                    3
                                                                                15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182901 Page 4 of 20



1    delay in district court proceedings. Microsoft Corp. v. Baker, __ U.S. __; 137 S. Ct. 1702,
2    1713 n.9 (2017).
3          “The Ninth Circuit has not articulated a specific standard for evaluating a proposed
4    stay pending decision of a Rule 23(f) appeal. Most district courts in this circuit apply the
5    standard articulated in Nken v. Holder, 556 U.S. 418 (2009), and Hilton v. Braunskill, 481
6    U.S. 770 (1987).” Romero v. Securus Technols, Inc., 383 F.Supp.3d 1069, 1072-73 (S.D.
7    Cal. 2019).4 The parties do not dispute the applicable standard. (See Stay Mot. 7; Pl.
8    Classes Opp’n to Defs’ Mot. to Stay Certain Proceedings (“Class Opp’n”) 4-5, ECF No.
9    2276.)
10         The need for a stay pending appeal may arise because “[i]t takes time to decide a
11   case on appeal. . . . [I]f the court takes the time it needs, the court’s decision may in some
12   cases come too late for the party seeking review.” Nken, 556 U.S. at 421; see also id. at
13   427. However, “[a] stay is also an intrusion into the ordinary processes of administration
14   and judicial review, and accordingly is not a matter of right, even if irreparable injury might
15   otherwise result to the appellant.” Id. at 427; see also id. at 433. Instead, it is “an exercise
16   of judicial discretion and the propriety of its issue is dependent upon the circumstances of
17   the particular case.” Id. at 433. “The party requesting a stay bears the burden of showing
18   that the circumstances justify an exercise of that discretion.” Id. at 433-34.
19         Under the traditional standard for a stay,
20         a court considers four factors: (1) whether the stay applicant has made a strong
           showing that he is likely to succeed on the merits; (2) whether the applicant
21
           will be irreparably injured absent a stay; (3) whether issuance of the stay will
22         substantially injure the other parties interested in the proceeding; and (4)
           where the public interest lies.
23
24   Nken, 556 U.S. at 426; see also id. at 434.
25   ///
26
27
     4
           Unless otherwise noted, internal quotation marks, citations, and footnotes are
28   omitted throughout.
                                                    4
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182902 Page 5 of 20



1                 A.     Irreparable Harm to Defendants
2          Because irreparable harm to the appellant is a “bedrock requirement,” Leiva-Perez
3    v. Holder, 640 F.3d 962, 965 (9th Cir. 2011), the Court turns to this factor first. “[S]tays
4    must be denied to all petitioners who [do] not meet the applicable irreparable harm
5    threshold, regardless of their showing on the other stay factors.” Id. To clear the threshold,
6    Defendants must show “that an irreparable injury is the more probable or likely outcome.”
7    Id. at 968. “[S]imply showing some possibility of irreparable injury” is not enough. Nken,
8    556 U.S. at 434-35.
9                        1.    One-Way Intervention
10         Defendants claim they will suffer irreparable harm in the absence of stay because
11   they will be “forced to bear the risk of litigating summary judgment motions without the
12   ability to bind absent class members.” (Reply 3-6.) They argue a stay is consistent with
13   case law relating to what they refer to as the “one-way intervention rule.” (Stay Mot. 1.)
14         The potential for the “so-called one-way intervention” was first discussed in the
15   context of the pre-1966 version of Rule 23. Am. Pipe & Construction Co. v. Utah, 414
16   U.S. 538, 547 (1974). Under that version of Rule 23, there was
17         no mechanism for determining at any point in advance of final judgment
           which . . . potential members of the class claimed in the complaint were actual
18
           members and would be bound by the judgment. Rather, when a suit was
19         brought by or against such a class, it was merely an invitation to joinder—an
           invitation to become a fellow traveler in the litigation, which might or might
20
           not be accepted. A recurrent source of abuse under the former Rule lay in the
21         potential that members of the claimed class could in some situations await
           developments in the trial or even final judgment on the merits in order to
22
           determine whether participation would be favorable to their interests. If the
23         evidence at the trial made their prospective position as actual class members
           appear weak, or if a judgment precluded the possibility of a favorable
24
           determination, such putative members of the class who chose not to intervene
25         or join as parties would not be bound by the judgment. This situation—the
           potential for so-called “one-way intervention”—aroused considerable
26
           criticism upon the ground that it was unfair to allow members of a class to
27
           ///
28

                                                   5
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182903 Page 6 of 20



1           benefit from a favorable judgment without subjecting themselves to the
            binding effect of an unfavorable one.
2
3    Id. at 545-47.
4           In 1966, Rule 23 was amended to remedy the unfairness. It provided for class
5    certification “as soon as practicable after the commencement of the action.” Am. Pipe, 414
6    U.S. at 547 & n.11. The class membership was determined before final judgment by
7    sending notice of class certification with the option for absent class members to exclude
8    themselves. Id. at 547-48. All class members who did not request exclusion were bound
9    by the final judgment. Id. at 548-49. The same framework is included in Rule 23(c) today.
10          Defendants cite to no binding authority in the post-1966 class action practice to
11   articulate a one-way intervention “rule.” Instead, one-way intervention is used to describe
12   an argument under the amended Rule 23. The argument is often raised when the parties
13   disagree whether a summary judgment motion should be decided before or after class
14   certification.
15          The one-way-intervention argument was considered in Wright v. Shock, 742 F.2d
16   541 (9th Cir. 1984). There, with the defendants’ acquiescence, the district court granted a
17   defense summary judgment motion and dismissed some of the defendants before deciding
18   whether to certify a class action. Id. at 542-43. The court certified the summary judgment
19   ruling as a partial final judgment to allow an immediate appeal. The plaintiffs appealed
20   seeking to vacate the summary judgment ruling. Citing Rule 23(c)(1), which directed the
21   district court to decide class certification “[a]s soon as practicable after the
22   commencement” of the action, the plaintiffs argued on appeal that it was not “proper for
23   the district court to order summary judgment on the liability question without first ruling
24   on class certification.” Id. at 543; see also id. at 542.
25          The court noted this was an issue of first impression in the Ninth Circuit. Wright,
26   742 F.2d at 543. It started its analysis by observing that Rule 23(c)(1) does not require
27   district courts to take up class certification before making any rulings on the merits, but
28   ///

                                                    6
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182904 Page 7 of 20



1    instead “deliberately avoids a mechanical approach and calls upon judges to weigh the
2    particular circumstances of particular cases . . ..” Id.
3          [T]he timing of Rule 23 is not absolute. Under the proper circumstances—
           where it is more practicable to do so and where the parties will not suffer
4
           significant prejudice—the district court has discretion to rule on a motion for
5          summary judgment before it decides the certification issue.
6
7    Id. at 543-44.
8          Next, Wright discussed a split among the circuits. While some circuits affirmed pre-
9    class certification summary judgment rulings, others held, based on one-way-intervention
10   considerations, that “no decision on the merits of a class action can precede a determination
11   on class certification.” Wright, 742 F.2d at 543-44. Some of the latter circuits, however,
12   recognized an exception if a defendant “waive[d] the protection afforded by an early ruling
13   on class certification.” Id. at 544. The district court in Wright did not abuse its discretion
14   under either line of authority. Id. 5
15         Based on the foregoing, and acknowledging that the outcome may be influenced by
16   prejudice to either the defendants or the plaintiffs, id. at 544, 545, the appellate court was
17   persuaded by the defendants’ acquiescence and limited its holding to the facts of the case:
18         Neither Fed.R.Civ.P. 23 nor due process necessarily requires that the district
           court rule on class certification before granting or denying a motion for
19
           summary judgment. Rule 23 clearly favors early determination of the class
20         issue, but where considerations of fairness and economy dictate otherwise,
           and where the defendant consents to the procedure, it is within the discretion
21
           ///
22
23
24
     5
25          As to the former line of authority, Wright concluded that under the circumstances of
     that case, “we cannot say that the course chosen by the district court manifested an abuse
26   of discretion,” and as to the latter line of authority that “[w]here the defendant assumes the
27   risk that summary judgment in his favor will have only stare decisis effect on the members
     of the putative class, it is within the discretion of the district court to rule on the summary
28   judgment motion first.” 742 F.2d at 544.
                                                    7
                                                                                15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182905 Page 8 of 20



1          of the district court to decide the motion for summary judgment first. Under
           the facts of the present case, the district court did not abuse its discretion.
2
3    Id. at 545-46.
4          Similarly, Schwartzchild v. Tse, 69 F.3d 293 (9th Cir. 1995), rejected the defendants’
5    one-way-intervention argument and reached the same conclusion. It held that “[b]y
6    obtaining summary judgment before notice had been sent to the class, the defendants
7    waived their right to have such notice given and to obtain a judgment that was binding
8    upon the class. Id. at 297.6
9          Defendants here seize on the out-of-circuit authority discussed in Wright and
10   Schwartzchild. As here, the parties there argued the disadvantage which may result if
11   summary judgment is granted for the defense before class certification and notice. The
12   judgment in favor of the dismissed defendants is not res judicata as to anyone other than
13   the named plaintiffs and the absent class members remain free to assert their claims against
14   the dismissed defendants subject to the stare decisis effect of the prior summary judgment
15   ruling. Wright, 742 F.2d at 544, 545; Schwartzchild, 96 F.3d at 295-96; see also id. at 297.
16   To avoid this outcome, some circuits prohibit, at least in the absence of waiver, a decision
17   on the merits before class certification. Wright, 742 F.2d at 544; Schwartzchild at 297.
18   Because the defendants in Wright and Schwartzchild had waived the protection afforded
19   by early class certification, neither court had a reason to adopt this approach. Defendants
20   argue this Court should.
21         The course Defendants advocate would be contrary to the interpretation of Rule
22   23(c)(1) in Wright:
23         According to Fed.R.Civ.P. 23(c)(1), the district court must rule on the issue
           of class certification “[a]s soon as practicable after the commencement of an
24
25
26   6
            If Defendants here did not waive the right to raise the one-way-intervention
27   argument, as Plaintiffs argue (Class Opp’n 16-18), they surely came close by filing
     summary judgment motions before the Court ruled on the then-pending motions to approve
28   class notice.
                                                  8
                                                                              15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182906 Page 9 of 20



1          action brought as a class action[.]” The Wrights contend that this language
           requires the district court to decide the class certification issue before making
2
           any rulings on the merits. The history of Rule 23, however, shows that its
3          framers considered and rejected a provision imposing just such a requirement.
           The key word of section (c)(1) in its final form is “practicable,” a term that
4
           deliberately avoids a mechanical approach and calls upon judges to weigh the
5          particular circumstances of particular cases and decide concretely what will
           work[.] In short, the language of section (c)(1) leaves much room for
6
           discretion.
7
8    Wright, 742 F.2d at 543 (brackets added).
9          Defendants’ argument is also contrary to the holdings of subsequent appellate
10   opinions. See, e.g., Corbin v. TWEAN, 821 F.3d 1069, 1084-85 (9th Cir. 2016) (applying
11   Wright7 and affirming summary judgment on class representative’s claim entered before
12   deciding motion to reconsider class certification); Saeger v. Pac. Life Ins. Co., 305 Fed.
13   Appx. 492, 493 (9th Cir. 2008) (citing Wright8 and affirming denial as moot of class
14   certification motion based on a prior summary judgment ruling). The Federal Judicial
15   Center’s guidance to the judiciary is consistent with the interpretation of Rule 23(c)(1) in
16   Wright and its progeny: “The amended rule allows [ruling] on motions . . . for summary
17   judgment before ruling on class certification.” Managing Class Action Litigation: A Pocket
18   Guide for Judges (Third) 9 (2010). To the extent Defendants retreat from their position in
19   the reply by reframing it to argue that the sequence of summary judgment and class
20
21
22   7
           Wright “affirm[ed] a district court’s decision to decline to rule on a class certification
23   motion after granting summary judgment to defendants ‘where considerations of fairness
     and economy [so] dictate.’” Corbin, 821 F.3d at 1085 (quoting Wright, 742 F.2d at
24   545-46) (brackets added in Corbin).
25
     8
            “We have previously held that, ‘[u]nder proper circumstances—where it is more
26   practicable to do so and where the parties will not suffer significant prejudice—the district
27   court has discretion to rule on a motion for summary judgment before it decides the
     certification issue.’” Saeger, 305 Fed. Appx. 492 (quoting Wright, 742 F.2d at 543-44)
28   (brackets added in Saeger).
                                                    9
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182907 Page 10 of
                                      20


1    certification rulings “may be flipped in rare circumstances” (Reply 5 n.7), the position is
2    equally unsupported. See id. (“Given the flexibility of the rules, the most efficient practice
3    is to rule on motions to dismiss and motions for summary judgment before ruling on class
4    certification.” (emphasis added)).
5          Furthermore, Defendants urge this Court to extend consideration of the one-way-
6    intervention argument beyond its established context to a stay pending a Rule 23(f) appeal.
7    Courts evaluate the one-way-intervention argument by considering practical case
8    management issues and prejudice to the parties. See Wright, 742 F.2d at 543; see also id.
9    at 544, 545. On the other hand, to meet the standard for stay pending appeal, Defendants
10   are faced with a heavier burden. They must show probability of irreparable harm. Leiva-
11   Perez, 640 F.3d at 968. If Defendants do not meet this standard, “a stay may not issue,
12   regardless of the [moving party’s] proof regarding the other stay factors” such as prejudice
13   to the opposing party. Id. at 965. Defendants have cited no binding authority holding that
14   one-way intervention constitutes sufficient irreparable harm9 to stay proceedings pending
15   appeal, or that it constitutes irreparable harm at all.10 This Court is aware of none.
16
17
18   9
            Defendants have not shown that one-way intervention is “the more probable or likely
19   outcome.” Leiva-Perez, 640 F.3d at 968. It is a possibility only if the Class Certification
     Order is affirmed and Defendants secure a favorable outcome on the pending summary
20   judgment motions. Only if both conditions are met do Defendants have a reason to ensure
21   that the favorable motion rulings pending appeal bind the entire classes when the absent
     class members can no longer opt out. If Defendants are successful on appeal and the Class
22   Certification Order is reversed, their one-way-intervention argument becomes moot. In
23   that case, nothing keeps absent class members from pursuing their individual claims against
     Defendants because without a class action any judgment will bind only named plaintiffs
24   no matter when the summary judgment motions are decided.
25
     10
            One-way intervention is always a possibility. For example, if a class certification
26   ruling is modified or set aside under Rule 23(c)(1)(C) after ruling on liability issues or it is
27   reversed on appeal after judgment on the merits, the absent class members may learn the
     outcome before deciding whether to participate or sue the defendant individually. See
28   Rodriguez v. Banco Central, 790 F.2d 172 (1st Cir. 1986).
                                                    10
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182908 Page 11 of
                                      20


1          Finally, Defendants seek to apply the one-way-intervention argument to pending
2    third-party actions which are not on appeal, such as DAP actions here. Defendants have
3    cited no binding authority, and the Court is aware of none, supporting the argument that
4    the possibility of one-way intervention is a valid reason to stay merits proceedings in a
5    third-party action.
6          For the foregoing reasons, the possibility of one-way intervention does not meet
7    Defendants’ burden of showing they will suffer irreparable harm.
8                          2.    Unnecessary Legal Fees
9          Defendants next contend they will suffer irreparable harm of incurring unnecessary
10   legal fees if they have to “litigat[e] potentially unnecessary motions.” (Stay Mot. 10.) They
11   do not explain why incurring legal fees would constitute irreparable harm. Monetary injury
12   alone “is not normally considered irreparable.” hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d
13   985, 993 (9th Cir. 2019).
14         Moreover, the potential harm Defendants protest is entirely of their own doing. On
15   July 25, 2019, they requested the Court to extend the due date for all parties to file
16   dispositive motions. (ECF No. 1926.) On July 30, 2019, the Court issued the Class
17   Certification Order. On August 9, 2019, it granted Defendants’ request for extension of
18   time and moved the due date for substantive motions to September 19, 2019. On August
19   13, 2019, Defendants petitioned the Ninth Circuit Court of Appeals for permission to
20   appeal the Class Certification Order. Knowing that the dispositive motion due date was
21   approaching, Defendants did not move to continue it until the ruling on their Petition to
22   Appeal and did not put anyone on notice that they will seek to stay the motions should their
23   petition be granted. Together with all other parties, Defendants filed their dispositive
24   motions on September 19, 2019. Collectively, the parties filed fourteen summary judgment
25   motions and six related Daubert motions. (Stay Mot. 1, 4.) Defendants let these motions
26   be briefed in full before making their intention known that they would move to stay them
27   pending appeal as unnecessary.
28   ///

                                                  11
                                                                              15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182909 Page 12 of
                                      20


1          Aside from the fact that Defendants could easily have avoided any unnecessary
2    motion briefing by timely disclosing their intentions, they have not established that
3    deciding the pending motions during appeal would be unnecessary or wasteful. They
4    concede that “questions raised in summary judgment motions are not identical to questions
5    presented in Rule 23(f) appeals, which are necessarily confined to class certification.”
6    (Reply 6 n.10 (emphasis added).) Nevertheless, they claim the pending motions are
7    “potentially unnecessary,” may become moot, or “have to be re-litigated entirely” if the
8    classes are modified or decertified on appeal. (See, e.g., Stay Mot. 10, 11; Reply 6, 7.) The
9    Court is not persuaded.
10         On appeal Defendants argue that the law regarding use of representative evidence in
11   establishing class-wide impact, and the District Court’s role in determining this issue at the
12   class certification stage, are unsettled. (See Pet. to Appeal.)11 Specifically, they argue
13   “whether plaintiffs can satisfy [Rule] 23(b)(3)’s predominance requirement by relying on
14   a statistical methodology that assumes that all class members have suffered the same
15   impact from a defendant’s alleged misconduct,” and “whether a district court is required
16   to determine [before certifying the class] if the fact or extent of uninjured members in the
17   class defeats predominance.” (Stay Mot. 3-4 (citing Pet. to Appeal).)
18         Defendants claim the Court of Appeals could “rule in a way that changes who, what
19   products, and what time periods are covered by the classes”—issues raised in the pending
20   motions. (Reply 1; Stay Mot. 1, 10; see also id. at 5.) However, they offer only vague
21   generalities, and do not explain how a decision on the issues they raise on appeal could
22   moot an intervening ruling on any of the pending motions.
23   ///
24
25
26
27   11
           Defendants’ opening brief on appeal has not been made available as of this writing.
     (See Olean Wholesale Grocery Cooperative, Inc. v. Bumble Bee Foods, LLC, Case no. 19-
28   56514 (9th Cir.).)
                                                   12
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182910 Page 13 of
                                      20


1          Defendants’ own examples (Stay Mot. 11-14) underscore this point:
2          1.     Defendants’ summary judgment motions directed at Class Plaintiffs and
3                 DAPs (ECF Nos. 2007, 2010): The motions seek to delay the commencement
4                 date of Plaintiffs’ claims by two months, from June 1, 2011 to August 3, 2011,
5                 by arguing that Plaintiffs had sufficient knowledge for the statute of
6                 limitations to accrue at an earlier time, and that the injury rule, rather than
7                 discovery rule, applies to Plaintiffs’ claims.
8          2.     Class Plaintiffs’ and DAPs’ motions against StarKist Company (ECF Nos.
9                 1993, 2035): The motions seek a finding that the guilty plea in the criminal
10                antitrust case satisfies each of the elements of civil antitrust liability, and that
11                the agreement to fix prices is established for the period before and after the
12                guilty plea.
13         3.     Defendants’ motions arguing that DAPs do not have sufficient evidence to
14                support their claims for the period prior to 2011. (ECF Nos. 2023, 2025.)
15         4.     DAPs’ motion to exclude the opinions of Del Monte’s expert Dr. Kevin
16                Murphy. (ECF No. 2034.)
17   The issues Defendants raise on appeal do not intersect with the pending motions.
18         This is particularly evident with respect to Defendants’ motions regarding pre-2011
19   liability (example 3), because the classes are certified for a period starting in July 2011.
20   (Class Cert. Order 5, 26, 46, 58.) Not surprisingly, Class Plaintiffs did not oppose these
21   motions, as the motions implicate only DAPs, who are not parties to any of the class
22   actions. Similarly, Class Plaintiffs are not implicated in DAPs’ Daubert motion (example
23   4), directed at an expert opinion not presented in relation class certification.
24         Next, Defendants do not explain how Plaintiffs’ arguments that the StarKist guilty
25   plea established each of the elements of civil antitrust liability (example 2) can be disposed
26   of in the pending appeal. Implicit in Defendants’ argument is the premise that the appeal
27   will entail an extensive merits inquiry. Although class certification may “entail some
28   overlap with the merits of the plaintiff's underlying claim,” Wal-Mart Stores, Inc. v. Dukes,

                                                    13
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182911 Page 14 of
                                      20


1    564 U.S. 338, 351 (2011), “[m]erits questions may be considered . . . only to the extent[]that
2    they are relevant to determining whether the Rule 23 prerequisites for class certification
3    are satisfied." See Amgen Inc. v. Conn. Ret. Plans and Trust Funds, 568 U.S. 455, 466
4    (2013). Defendants concede this. (Reply 6 n.10.) The mere fact that the pending summary
5    judgment motions touch on the causes of action which were certified for class treatment is
6    not a sufficient basis to find that the summary judgment motions will be mooted or would
7    have to be re-litigated if they are decided pending appeal.
8          Defendants’ motions to delay the statute of limitations accrual to August 3, 2011
9    (example 1), and a part of Plaintiffs’ motions arguing that the StarKist guilty plea
10   establishes the price-fixing agreement for a period after the plea (example 2), may reach
11   into the class period. However, Defendants do not explain how these issues could be
12   decided on appeal, as they are not included in their Petition to Appeal.
13         Even if the class certification appeal results in a change in the class period, none of
14   the pending motions will become moot. The statute of limitations issues Defendants raise
15   against DAPs and Class Plaintiffs (example 1), the effect of guilty plea DAPs and Class
16   Plaintiffs raise against StarKist (example 2), as well as the issues raised in other pending
17   motions, will have to be decided as to the DAPs, who are not parties to any of the class
18   actions, and the Class Plaintiffs individually regardless of the outcome of the appeal.
19         Finally, Defendants fear that they may be disadvantaged by any unfavorable rulings
20   in this Court during the pendency of their appeal. One example they cite is the possibility
21   that this Court could grant DAPs’ motion regarding the effect of the StarKist guilty plea
22   (example 2). (Stay Mot. 13; see also id. 13-14 (example 3 raising a similar argument);
23   Reply 7 (same).) Defendants maintain that if this happens, and the classes are decertified
24   or modified on appeal, and the Court then takes up the Class Plaintiffs’ motion regarding
25   the same guilty plea issues, the Class Plaintiffs will have the benefit of the prior ruling on
26   the DAPs’ motion. (Stay Mot.13.) This argument does not establish irreparable harm, but
27   ///
28

                                                   14
                                                                                15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182912 Page 15 of
                                      20


1    merely identifies a possible loss of litigation advantage stemming from the sequence in
2    which the Court takes up the pending summary judgment motions.12
3          In the context of the pending appeal, the alleged harm is Defendants’ own doing, as
4    they allowed extensive motion briefing to proceed without putting anyone on notice that
5    they will seek to stay the motions as “unnecessary.” Moreover, the argument is speculative,
6    as it requires several conditions, all uncertain at this time, before the claimed prejudice
7    occurs. Defendants’ argument falls short of showing harm, that the harm would be
8    irreparable, or that the harm is not merely “possible,” Nken, 556 U.S. at 434-35, but “the
9    more probable or likely outcome,” Leiva-Perez, 640 F.3d at 968.
10                B.    Likelihood of Success on the Merits
11         Although Defendants “need not demonstrate that it is more likely than not that they
12   will win on the merits” of the appeal, Leiva-Perez, 640 F.3d at 966, they must show at least
13   “‘a reasonable probability’ or ‘fair prospect’ of success.” F.T.C. v. Qualcomm Inc., 935
14   F.3d 752, 755 (9th Cir. 2019). “It is not enough that the chance of success on the merits
15   be better than negligible.” Nken, 556 U.S. at 434.
16         Defendants successfully petitioned the Court of Appeals to hear their appeal.
17   Granting a Rule 23(f) petition is “the exception rather than the rule.” Chamberlan v. Ford
18   Motor Co., 402 F.3d 952, 959 (9th Cir. 2005). To decide whether to hear the appeal, the
19   courts have developed guidelines. Id. at 960.
20         Review of class certification decisions will be most appropriate when: (1)
           there is a death-knell situation for either the plaintiff or defendant that is
21
           independent of the merits of the underlying claims, coupled with a class
22         certification decision by the district court that is questionable; (2) the
           certification decision presents an unsettled and fundamental issue of law
23
           relating to class actions, important both to the specific litigation and generally,
24         ///
25
26
27
     12
           The parties extensively aired this issue at the status conference held on January 7,
28   2020. (See ECF Nos. 2250-56.)
                                                   15
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182913 Page 16 of
                                      20


1          that is likely to evade end-of-the-case review; or (3) the district court's class
           certification decision is manifestly erroneous.
2
3    Id. at 959.
4          In their Petition to Appeal Defendants argued that the law regarding the use of
5    representative evidence in establishing class-wide impact, and the District Court’s role in
6    determining this issue at the class certification stage, are unsettled and that the Court’s
7    resolution of the unsettled issues was in error. (See Pet. to Appeal.) Citing Chamberlan,
8    the order granting Defendants’ petition does not evaluate their likelihood of success. (See
9    ECF No. 2247.) Nevertheless, the fact a petition is granted raises a “fair prospect” of
10   success. See Leiva-Perez, 640 F.3d at 967 (discussing O’Brien v. O’Laughlin, 557 U.S.
11   1301 (2009), which noted that for purposes of stay pending appeal, the fact a certiorari
12   petition was granted raises a “fair prospect” of success on the merits of the appeal).
13   Accordingly, Defendants have met the minimum necessary to show likelihood of success
14   on the merits. See Leiva-Perez, 640 F.3d at 967-68.
15                 C.   Substantial Harm to Other Parties Interested in the Proceeding
16         This multidistrict proceeding has been pending four and a half years. Fact discovery
17   has closed, and summary judgment motions have been fully briefed.
18         Plaintiffs argue they will be harmed by the delay resulting from the extensive stay
19   Defendants request because many events related to the price fixing conspiracy occurred
20   almost ten years ago. This presents the risk of lost memories and testimony. One key
21   witness has already passed away. (Class Opp’n 3; Jan. 7, 2020 Status Hearing, Tr. of
22   Proceedings (“Tr.”), 13, 34, ECF No. 2255.)
23         The prejudice from the delay is aggravated for DAPs. They comprise primarily of
24   grocery wholesalers and retailers, including large chains such as the Kroger Co., Publix
25   Super Markets, Inc., Winn-Dixie Stores, Inc., and Associated Wholesale Grocers, Inc.
26   Collectively, their damage claims exceed the damage claims of each of the three class
27   actions. (See DAPs’ Opp’n to Defs’ Mot. to Stay Proceedings 1 n.1, ECF No. 2274; see
28   also Tr. 13.) Each DAP has decided to pursue its claims on an individual basis. Although

                                                  16
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182914 Page 17 of
                                      20


1    included in this multidistrict litigation, DAPs are not parties to any of the class actions or
2    the pending appeal.
3          Defendants counter Plaintiffs will not be prejudiced by the delay because witness
4    testimony is preserved through two hundred videotaped depositions. (Stay Mot. 17.) They
5    also argue that DAPs are implicated in the stay because the summary judgment motions
6    are intertwined. (Reply 10.)
7          This does not assist any Plaintiffs who intend to rely on certain witnesses within the
8    subpoena power of the Court and will therefore not be able to rely on the deposition
9    transcripts or videos. (Tr. 34.) Moreover, the effectiveness and importance of live witness
10   testimony at trial cannot be overstated. “The very ceremony of trial and the presence of
11   the factfinder may exert a powerful force for truthtelling. The opportunity to judge the
12   demeanor of a witness face-to-face is accorded great value in our tradition.” Fed. R. Civ.
13   Proc. 43, Adv. Comm. Notes to 1996 Amendment of Rule 43(a). Neither the tendency of
14   memory to fade, nor the inability of unavailable witnesses to attend trial can be fully
15   compensated by reliance on videotaped deposition testimony.
16         Defendants seek to pre-empt Plaintiffs’ substantial harm arguments by arguing the
17   stay is necessary to preserve the rights of absent class members, who also have an interest
18   in this proceeding. Specifically, they claim Class Plaintiffs “risk losing the possibility of
19   certifying any future classes” and “[a]bsent class members could, in turn, be effectively
20   prohibited from recovering through the class mechanism,” if they obtain favorable
21   summary judgment rulings during the pendency of the appeal and the Court of Appeals
22   decertifies the classes in whole or in part. (Stay Mot. 15.)
23         Defendants’ argument is based on Costello v. BeavEx, Inc., 810 F.3d 1045 (7th Cir.
24   2016), which does not support it. There, the defendant filed a summary judgment motion,
25   and the plaintiffs later filed motions for class certification and partial summary judgment.
26   Id. at 1048-49. The court issued one order denying the defense summary judgment motion,
27   denying the class certification motion, and granting the plaintiffs’ partial summary
28   judgment motion. Id. at 1049. On interlocutory appeal of the denial of class certification,

                                                   17
                                                                               15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182915 Page 18 of
                                      20


1    the defendant argued that class certification was precluded by “the rule against one-way
2    intervention.” Id. at 1057. The court disagreed and held class certification was not
3    precluded because the district court ruled on class certification before ruing on the
4    plaintiffs’ summary judgment motion. Id. at 1058. The denial of class certification was
5    reversed, and the case remanded. Id. at 1048.
6           On remand, the denial of the defense summary judgment motion remained
7    undisturbed as was the grant of the plaintiffs’ partial summary judgment motion. See
8    Costello, 810 F.3d at 1061; see also id. at 1049. The appellate court opinion did not
9    preclude class certification or distribution of class notice, which could at that point occur
10   only after summary judgment motions had been decided.
11         Defendants here seize on dicta. The Court of Appeals commented that had the
12   district court ruled on the plaintiffs’ summary judgment motion first, “the rule against one-
13   way intervention may have precluded certification.” Costello, 810 F.3d at 1058. This
14   comment does not address Defendants’ scenario where class certification is reversed on
15   interlocutory appeal and summary judgment motions are decided after class certification
16   but pending appeal. It also does not address Defendants’ dire prediction for absent class
17   members. Accordingly, Defendants’ argument that stay is required to protect the absent
18   class members is rejected.
19                D.    Public Interest
20         Public interest cautions against granting the sweeping stay Defendants request. The
21   public has an interest in the efficient prosecution of antitrust actions and seeking to hold
22   alleged corporate wrongdoers accountable, especially in the area of consumer products.
23   Defendants’ liability has already largely been established in criminal proceedings through
24   Defendants’ own guilty pleas for the same wrongdoing. A stay would delay compensating
25   the victims. It would also harm competition in the consumer products market, which harms
26   the public interest.   The stay would unnecessarily delay final resolution of these
27   proceedings without much prospect of any judicial efficiencies to be gained from waiting.
28   ///

                                                  18
                                                                              15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182916 Page 19 of
                                      20


1                 E.     Analysis
2          The Ninth Circuit applies a sliding scale approach “to balance the various stay
3    factors once they are established.” Leiva-Perez, 640 F.3d at 965. The factors “are
4    balanced, so that a stronger showing of one element may offset a weaker showing of
5    another.” Id. at 964. Accordingly, the moving party must show
6          that irreparable harm is probable and either: (a) a strong likelihood of success
           on the merits and that the public interest does not weigh heavily against a stay;
7
           or (b) a substantial case on the merits and that the balance of hardships tips
8          sharply in the petitioner's favor. As has long been the case, these standards
           represent the outer extremes of a continuum, with the relative hardships to the
9
           parties providing the critical element in determining at what point on the
10         continuum a stay pending review is justified.
11
12   Id. at 970. “The first two factors [likelihood of success on the merits and irreparable harm
13   to the appellant] are the most critical.” Nken, 556 U.S. at 434. Once an applicant satisfies
14   the first two factors, the traditional stay inquiry calls for assessing the harm to the opposing
15   party and weighing the public interest.” Id. at 435.
16         Defendants have not made the requisite showing that they will suffer irreparable
17   harm. In the absence of such showing, “a stay may not issue, regardless of the petitioner’s
18   proof regarding the other stay factors.” Leiva-Perez, 640 F.3d at 965. This alone is
19   sufficient to deny their motion.
20         Alternatively, even had Defendants met the required minimum showing of
21   irreparable harm (“an irreparable injury is the more probable or likely outcome,” Leiva-
22   Perez, 640 F.3d at 968), they also made only the minimum showing of likelihood of success
23   on the merits (“’fair prospect’ of success,” Qualcomm, 935 F.3d at 755). Accordingly, to
24   prevail on their motion, they also have to show “that the balance of hardships tips sharply
25   in [their] favor.” Leiva-Perez, 640 F.3d at 970. Given Defendants’ weak showing on the
26   irreparable harm factor and strong probability that the stay would cause substantial harm
27   to Plaintiffs, Defendants have not met their burden. Finally, the public interest counsels
28   against a stay.

                                                    19
                                                                                 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 2307 Filed 05/27/20 PageID.182917 Page 20 of
                                      20


1          III.    Conclusion
2          Defendants’ motion to stay pending Rule 23(f) appeal is denied. This order is stayed
3    for twenty-one (21) days from the date it is issued to allow Defendants to petition the Court
4    of Appeals.
5          IT IS SO ORDERED.
6    Dated: May 26, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  20
                                                                              15-MD-2670 JLS (MDD)
